Citation Nr: 1227045	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  04-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to February 9, 2005.  

2.  Entitlement to a TDIU for the period from June 1, 2005.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves and National Guard, including a period of INACDUTRA in June 1992.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2001 decision of the RO that denied an award of TDIU benefits.  The Veteran timely appealed.  

In April 2006 and June 2008, the Board remanded the matters for additional development.  In August 2009, the Board remanded the matters for submittal of the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.

In a March 2011 decision, the Board denied a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to February 9, 2005; and remanded the matter of a TDIU, from June 1, 2005, for additional development.    

The Veteran appealed the March 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In May 2012, the Veteran's attorney submitted additional evidence directly to the Board, and waived initial consideration of the evidence by the RO.  The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).





FINDINGS OF FACT

1.  The Veteran has not worked since 1994; he reportedly has completed two and one-half years of college, and has additional medical lab training; he last worked as a warehouseman. 

2.  Prior to February 9, 2005, the combined rating for the Veteran's service-connected disabilities was 40 percent.  

3.  The Veteran's service-connected disabilities did preclude him from maintaining substantially gainful employment prior to February 9, 2005.

4.  For the period from February 9, 2005, to May 31, 2005, a 100 percent schedular rating was in effect.

5.  Effective June 1, 2005, service connection is in effect for degenerative disc disease of the lumbosacral spine, rated as 40 percent disabling; for degenerative joint disease of the right knee, rated as 10 percent disabling; for neurological impairment of the left leg, rated as 10 percent disabling; and for radiculopathy of the right leg, rated as 10 percent disabling.  The combined disability rating, including the bilateral factor, is 60 percent.  

6.  The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment from June 1, 2005.   


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, throughout the course of the rating period on appeal, the criteria for a TDIU due to service-connected disabilities on an extra-schedular basis are met prior to February 9, 2005.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2011).

2.  Resolving all doubt in the Veteran's favor, for the period from June 1, 2005, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through April 2003, August 2003, May 2006, August 2009, and March 2010 letters, the RO and AMC notified the Veteran of elements of a TDIU claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the May 2006 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted in May 2012; hence, no re-adjudication followed and no further supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Service connection is currently in effect for degenerative disc disease of the lumbosacral spine, rated as 40 percent disabling; for degenerative joint disease of the right knee, rated as 10 percent disabling; for neurological impairment of the left leg, rated as 10 percent disabling; and for radiculopathy of the right leg, rated as 10 percent disabling.  Effective June 1, 2005, the combined disability rating, including the bilateral factor, is 60 percent.  Given the severity and common etiology of the service-connected disabilities, the Veteran meets the threshold percentage requirements for consideration of a TDIU from June 1, 2005.

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless-on an extra-schedular basis-upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(2), 4.16(b).

In this case, prior to February 9, 2005, the service-connected degenerative disc disease of the lumbosacral spine was rated as 20 percent disabling; all other ratings for service-connected disabilities remained unchanged.  The combined rating for the service-connected disabilities was 40 percent, which does not make him eligible for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Veteran would be entitled to a total rating, on an extra-schedular basis, upon a showing that he was unable to obtain or retain substantially gainful employment prior to February 9, 2005.  See 38 C.F.R. §§ 3.321(b)(2), 4.16(b).

The Court has held that a substantially gainful occupation is one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works, and that such employment constitutes, as a matter of law, a substantially gainful occupation.  Faust v. West, 13 Vet. App. 342, 356 (2000).

In this case, the Veteran has completed two and one-half years of college, and has had additional medical lab training.  The Veteran reportedly last worked in 1994 as a warehouseman.  He underwent surgery on his lumbar spine, without improvement of symptoms, in January 1997.  Records show that he filed a claim for TDIU benefits in May 1999 (Volume 2); however, the RO denied that claim in October 1999, and the Veteran did not initiate an appeal.  His present claims for TDIU benefits have been pending since January 29, 2001.

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

The Board notes that, from February 9, 2005, to May 31, 2005, the RO increased the evaluation for service-connected disabilities to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence.  As noted above, TDIU benefits are not warranted during a time period when a 100 percent schedular rating is in effect.

Moreover, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of low back pain, radiculopathy, and knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

For the Period Prior to February 9, 2005

VA treatment records (Volume 2), dated in April 2001, show that the Veteran used a cane and wore a knee brace; and that he complained of low back pain, with radiating pain to his medial thigh.  

As of June 2001, the Veteran complained of "marked low back pain with activity" (Volume 3); and indicated that the medications were not effective.  In August 2001, he described an inability to sit or stand for long periods of time.  His medications for low back pain were noted as "tolerable" in December 2001.  A new knee brace was recommended in April 2002.  

In April 2003, the Veteran reported that he could not work because of his chronic low back pain and buckling of his right knee.  He stated that he could not sit for prolonged periods.  MRI scans in July 2003 revealed a tear of the right knee lateral meniscus.

The report of a September 2003 VA contract examination reflects a decreased ability for functioning on usual occupation and daily activity; decreased ability for repetitive stooping, bending, crawling, or repetitive motions of the lumbar spine; decreased ability to lift greater than 10 pounds on a regular basis; and decreased ability for prolonged ambulation and repetitive motion of the right knee.  Range of motion of the lumbar spine was to 75 degrees on flexion, to 20 degrees on extension, to 30 degrees on lateral bending, and to 30 degrees on rotation.  Range of motion of the right knee was to 105 degrees on flexion, and to 0 degrees on extension.  The examiner noted that ranges of motion of both the lumbar spine and the right knee were primarily limited by pain.    

Records show that the Veteran underwent a L4-L5 laminectomy and fusion in February 2005.  Neurological evaluation revealed some pain going down right leg, almost to foot, in March 2005, although walking was a lot easier.  Hardware removal with exploration of spinal fusion, and decompression of right L4 nerve root was conducted in August 2005.  At that time the spinal fusion appeared to be "somewhat immature," and was not repeated.  As noted above, a temporary 100 percent evaluation under the provisions of 38 C.F.R. § 4.30 was awarded from February 9, 2005.

Following the Board's August 2009 remand, an administrative review was conducted by the Director, Compensation and Pension Service, to determine whether an extra-schedular was warranted for a TDIU prior to February 9, 2005.  In September 2010, the Director found evidence that the Veteran's lumbar spine and right knee disabilities resulted in functional limitations that affected occupational activities; but that the evidence did not show that the Veteran's service-connected disabilities precluded all forms of employment prior to February 9, 2005.

The Veteran has asserted that he is unemployable due to service-connected disabilities.  To this extent, his statement is of some probative value.  Significantly, the Board finds the Veteran's complaints in 2001 of  "marked low back pain with activity" and an "inability to sit," to have been corroborated by the VA contract examiner in September 2003 who described the Veteran's decreased functioning as an inability to lift greater than 10 pounds and no prolonged walking.  Here, the Board places far more probative weight on the opinion of a medical examiner, who considered the Veteran's complaints and his work history, as well as the results of recent evaluation showing the current nature and severity of service-connected disabilities.

As noted, the Director of Compensation and Pension Service conducted an administrative review for the period prior to February 9, 2005; and found no evidence that precluded all forms of employment.  The Board notes that the Director's review was somewhat conclusory, and failed to exclude marginal employment in its review.

As indicated above, the Board finds the Veteran's statements and the September 2003 examiner's findings to be persuasive on the question of employability-i.e., "marked" low back pain with activity, and decreased functioning.  Thus, despite the conclusions of the Director's administrative review, the Board finds the overall evidence as to employability at least in equipoise.

Therefore, resolving doubt in the Veteran's favor, the Board concludes that the overall evidence throughout the course of the rating period shows that the Veteran's service-connected disabilities result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule, and render him unemployable.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that entitlement to a TDIU on an extra-schedular basis is warranted throughout the course of the rating period on appeal-i.e., from January 29, 2001, to February 8, 2005.
  
For the Period from June 1, 2005

The report of a September 2006 VA joints examination reflects that the Veteran now complains of constant low back pain, and that he has a very limited level of activity.  His symptoms are aggravated by standing for long periods of time, sitting for longer periods of time, or walking more than one or two blocks.  The Veteran must avoid bending, which results in severe flare-ups of back pain and causes numbness and pain extending into his right leg.   The examiner indicated that the fusion apparently was unsuccessful, and that the Veteran has an ongoing nonunion.  The examiner opined that the Veteran's functionally from further surgery would not be significantly improved.  The examiner also opined that the Veteran was not employable at this time, and was unlikely to become employable in the future.

The report of a September 2006 VA neurological examination reflects that the Veteran has a significant service-connected disability of his low back, and that his right knee has been a major cause of the Veteran's problems.  The VA neurologist indicated that the Veteran certainly has a radiculopathy; and could benefit by pain intervention with direct nerve blocks, epidural steroid injections, facet blocks, etc.  The VA neurologist then opined that, once pain intervention was offered over the course of several months, the Veteran would be able to function at some kind of part-time job.
  
In an October 2006 addendum, the VA neurologist opined that the Veteran should not be considered totally disabled for any employment or unemployable at this time, on the basis of service-connected disease processes.  In support of the opinion, the VA neurologist suggested that the Veteran was unemployable not from service-connected disabilities alone.  In support of the opinion, the VA neurologist referred primarily to evidence in the claims file from 1994 and 1997, which was prior to the course of the rating period in this appeal.

In March 2007, the Veteran reported that he could not lift, sit, or stand for prolonged time periods.  Records also show that the Veteran had trouble with constipation and took medication, and had urinary frequency in February 2008.  A non-healing fusion was noted in August 2008.

The report of a September 2008 VA examination shows that the range of motion of the Veteran's lumbar spine was to 31 degrees on flexion; to 8 degrees on extension; to 12 degrees on bending to the left; to 11 degrees on bending to the right; and to 5 degrees on rotation.

In November 2010, the Veteran's treating physician indicated that the Veteran continued to be totally and permanently disabled due to his back condition, and that the Veteran needed additional back surgery.

In April 2011, a VA examiner reviewed the medical opinions of record; and opined that the Veteran was not capable of finding gainful employment.  In support of the opinion, the examiner noted that the Veteran was barely managing to do his own activities of daily living.  The Veteran also reported that he was not even able to get out of bed on 3 or 4 occasions per month.  The examiner noted that all of these limitations still existed even with multiple pain medications being utilized regularly.
 
A vocational assessment, submitted in May 2012, reflects that the Veteran's symptoms have become progressively worse over time, to the point where even sedentary occupations would be difficult to sustain over an eight hour work day; and includes an opinion that the Veteran has been physically unable to work full time competitively since November 1992, and that his service-connected disabilities result in his inability to secure or follow a substantially gainful occupation.

The Board finds the September 2006 joints examiner's opinion, as well as the May 2012 vocational assessment, that the Veteran is unemployable to be probative.  The September 2006 joints examiner noted that the Veteran's prior surgery was unsuccessful, and that the Veteran has a very limited level of activity.  The vocational assessment also noted the Veteran's difficulties in performing sedentary occupations, and found him unable to secure or follow a substantially gainful occupation. 

The Board notes that the VA neurologist appears to indicate that the Veteran could perform some marginal employment.  That fact notwithstanding, and resolving also doubt in the Veteran's favor, TDIU benefits are awarded from June 1, 2005.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU on an extra-schedular basis, for the period from January 29, 2001, to February 8, 2005, is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted from June 1, 2005, subject to the regulations governing the award of monetary benefits.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


